UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6410


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JUSTIN DEONTA STROM, a/k/a Jae Dee, a/k/a Jae, a/k/a J-Dirt,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:12-cr-00159-LMB-1; 1:20-cv-01298-
LMB)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Justin Deonta Strom, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Justin Deonta Strom appeals the district court’s order construing his postjudgment

motion, which Strom styled as an “Indictment Challenge,” as an unauthorized, successive

28 U.S.C. § 2255 motion, and dismissing it without prejudice for lack of jurisdiction. *

Although the district court dismissed the motion without prejudice, we conclude that the

order is final and appealable. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 610-12 (4th Cir.

2020) (discussing factors this court considers in determining whether order is final and

appealable), cert. denied, 141 S. Ct. 1376 (2021). Our review of the record confirms that

the district court properly construed Strom’s filing as a successive § 2255 motion over

which it lacked jurisdiction because Strom failed to obtain prefiling authorization from this

court.       See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h); McRae, 793 F.3d at 397-400.

Accordingly, we affirm the district court’s order.

         Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Strom’s notice of appeal and informal brief as an application to

file a second or successive § 2255 motion. Upon review, we conclude that Strom’s claims

do not meet the relevant standard.       See 28 U.S.C. § 2255(h).       We therefore deny

authorization to file a successive § 2255 motion.




         *
          A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a postjudgment motion as an unauthorized, successive
§ 2255 motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3